DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No., 
10-2019-0042677   
  04/11/2019   
  REPUBLIC OF KOREA   


Claims 1—20 filed on 04/02/2020 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1—9 and 11—20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Anticipated by “Duma” [US 8799650 B2].

Duma disclose claims 1, 12 & 20. An electronic device, A method for sharing medical information by an electronic device, and A non-transitory computer-readable recording medium having recorded thereon at least one program comprising commands, which, when executed by a computer, performs a method, comprising: a communication circuit; a memory configured to store instructions; and at least one processor, wherein the instructions are configured, when executed, to cause the at least one processor to: 
obtain first medical information [Duma disclose “medical information stored in computer networks” (Abstract); see also (FIGURE 1) medical data stored in medical data repository 104 (col.7, lines 8—14); RECEIVE PATIENT MEDICAL INFO 508 (FIGURE 5)]; 
encrypt the first medical information [Duma disclose “encrypted information inside portable reference” (Abstract with FIGURE 8: col.13, lines 17—30); “encrypted information” (FIGURE 2, col.7, line 64 to col.8, line 17); also FIGURE 7 with col.12, line 56 to col.13, line 9]; and obtain information of at least one recipient allowed to receive the encrypted first medical information [Duma disclose “A secure portable reference to individual patient medical data provides a compact. Secure, seamless method for a person or entity, including patients or doctors …” (col.6, lines 37—56)]; 
transmit, to an external electronic device, the encrypted first medical information and information of the at least one recipient using the communication circuit [Duma disclose “The secure portable reference 105 (FIGURE 2) may also be transmitted via email to patient or doctor …” (col.6, lines 38—50)]; obtain, from the external electronic device, access information for accessing the encrypted first medical information [Duma disclose “ … when patient or doctor requires online access to medical information, the MDR provides encrypted set of data including a link URL, ID, etc. …” (col.6, lines 38—50); see also SEND MEDICAL INFO …607 and SEND PATIENT MEDICAL INFO … 706 (FIGURES 6, 7)]; and 
provide the obtained access information to the at least one recipient [Duma disclose SEND MEDICAL DATA, AUTHENTICATE AND AUTHORIZE DATA ACCESS (@404, 408, 411 of FIGURE 4); 605, 704 of FIGURES 6, 7)]. 

Duma disclose claim 13. An electronic device comprising: recites similar limitations as that the electronic device, method, and medium above... Therefore, It has been rejected for the same rationale applied in rejecting claims 1, 12 & 20.
Additionally, Duma disclose a transceiver; a storage configured to store instructions; and at least one processor [Duma disclose computing environment with transceiver(s), processor and storage/memory … (FIGURES 1, 10 & 11)]. 

Duma disclose “personal information” (col.4, lines 53—62)]. 

Duma further disclose claims 3 & 15. The electronic device further comprising, wherein the access information comprises a uniform resource locator (URL) enabling reception of the encrypted first medical information [Duma disclose URL 208, FIGURE 2]. 

Duma further disclose claim 4. The electronic device of claim 1, wherein the access information is provided to the at least one recipient using a message [Duma disclose patient or doctor as recipient (FIGURES 1, 4)]. 

Duma further disclose claim 5. The electronic device of claim 1, wherein the instructions are configured to cause the at least one processor to provide decryption information for decryption of the encrypted first medical information to the at least one recipient [Duma disclose “a security program that can decrypt the reference set of data” (Abstract); PIN of patient or doctor (@402, 403, 412 of FIGURE 4; 504 of FIGURE 5)]. 

Duma further disclose claim 6, 7, 17 & 18. The electronic device further comprising, wherein the instructions are configured to cause the at least one processor to provide a sharing condition associated with the first medical information to the external electronic device; wherein the instructions are configured to cause the at least one processor to configure a Duma disclose AUTHENTICATION RESPONSE & CHALLENGE 405, 406 (FIGURE 4); AUTHENTICATE PIN 503 of FIGURE 5; and TimeStamp 205, tacking period, expiration … (col.9, lines 4—16)]. 

Duma further disclose claims 8 and 9. The electronic device of claim 7, further comprising: a display, wherein the instructions are configured to cause the at least one processor to display, on the display, a first screen for configuration of the sharing condition, and, wherein the instructions are configured to cause the at least one processor to display, on the display, a second screen for selection of the user authentication scheme [Duma disclose Display 303/312, Displaying Interface, FIGURES 3, 9]. 

Duma further disclose claim 11. The electronic device of claim 1, wherein the memory comprises a normal storage area and a secured storage area, and wherein the first medical information or the encrypted first medical information is stored in the secured storage area [Duma disclose Medical Data Repository 104 (FIGURE 1); DATABASE SERVER 309 (FIGURE 4); (FIGURE 8) Patient Database Section, includes Patient Encrypted Info 801…]. 

Duma further disclose claim 16. The electronic device of claim 13, wherein the instructions are configured to cause the at least one processor to: receive a sharing request Duma disclose “a security program that can decrypt the reference set of data” (Abstract); PIN of patient or doctor (@402, 403, 412 of FIGURE 4; 504 of FIGURE 5)]; and based on user authentication for the second electronic device succeeding, provide the encrypted first medical information [Duma disclose SEND MEDICAL DATA, AUTHENTICATE AND AUTHORIZE DATA ACCESS (@404, 408, 411 of FIGURE 4); 605, 704 of FIGURES 6, 7)]. 

Duma further disclose claim 19. The electronic device of claim 13, wherein the instructions are configured such that, based on a sharing period expiring, the at least one processor is unable to perform access corresponding to the first medical information [Duma discloses TimeStamp 205, tacking period, expiration … (col.9, lines 4—16)]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Duma” [US 8799650 B2] in view of “High” et al. [US 2018/0167200 A1].

see “biometric signature …” (Abstract); Biometric Scanner/Module, Reader (FIGS.1 & 5); Biometric Signature… 302, FIG.6 of High]. 
Therefore, would have been obvious before the effective filing date of the claimed invention to modify the system of Duma by incorporating the biometric teaching of High for the benefit of obtaining medical records stored on a blockchain, and more specifically to a method and system for obtaining a medical record stored on the blockchain for a patient from a wearable device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARE F TABOR/Primary Examiner, Art Unit 2434